            IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF NORTH CAROLINA

MIGUEL ANGEL MARQUEZ-                      )
MARTINEZ                                   )
(a/k/a BRIANNA MARQUEZ-                    )
MARTINEZ),                                 )
                Plaintiffs                 )
                                           )   Case No. 5:18-cv-3118-D
            v.                             )
                                           )
UNITED STATES OF AMERICA, et al.,          )
                                           )
                   Defendants              )
                                           )


                 (Proposed) ORDER TO WITHDRAW COUNSEL

      This matter is before the Court on Plaintiff Miguel Angel Marquez-Martinez

a/k/a Brianna Marquez-Martinez’s Motion to Withdraw the Appearance of Aisha

Davis (Dckt 51). The Motion is GRANTED.



Dated: December ___, 2018                         SO ORDERED,



                                           ________________________
                                           Hon. James C. Dever, III
                                           United States District Court Judge




         Case 5:18-ct-03118-D Document 54 Filed 12/19/18 Page 1 of 2
                           CERTIFICATE OF SERVICE

      I, Tony Balkissoon, an attorney, hereby certify that on December 19, 2018, I

filed the foregoing PROPOSED ORDER using the Court’s CM/ECF system, which

effected service on all counsel of record.

                                                   /s/ Tony Balkissoon
                                                   One of Plaintiff’s Attorneys




                                             2

          Case 5:18-ct-03118-D Document 54 Filed 12/19/18 Page 2 of 2
